GARDNER LEWIS INVESTMENT TRUST FILED VIA EDGAR March 1, 2013 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Gardner Lewis Investment Trust File No. 811-07324; 33-53800 Ladies and Gentlemen: Pursuant to Rule 497(j) under the SecuritiesAct of 1933, the undersigned certifies that (i) the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in the most recent amendment to Gardner Lewis Investment Trust's registration statement on Form N-1A and (ii) the text of the most recent amendment has been filed electronically. Please contact the undersigned at 513-587-3418 if you have any questions. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Secretary
